                   Case: 19-5508       Document: 7-1      Filed: 07/09/2019     Page: 1                (1 of 2)




                               UNITED STATES COURT OF APPEALS
                                    FOR THE SIXTH CIRCUIT
                                    100 EAST FIFTH STREET, ROOM 540
      Deborah S. Hunt              POTTER STEWART U.S. COURTHOUSE                Tel. (513) 564-7000
          Clerk                        CINCINNATI, OHIO 45202-3988              www.ca6.uscourts.gov




                                                    Filed: July 09, 2019




   Mr. Theodore J. Boutrous, Jr.
   Gibson Dunn
   333 S. Grand Avenue
   Los Angeles, CA 90071

   Ms. Theane Diana Evangelis
   Gibson Dunn
   333 S. Grand Avenue
   Los Angeles, CA 90071

                            Case No. 19-5508, In re: Jacobs Engineering Group, Inc
                        Re: Originating Case No. : 3:13-cv-00505 : 3:13-cv-00666 : 3:14-cv-00020 : 3:15-cv-00017 :
                            3:15-cv-00274 : 3:15-cv-00420 : 3:15-cv-00460 : 3:15-cv-00462 : 3:16-cv-00635 : 3:16-
                            cv-00636

   Dear Counsel,

      The Court issued the enclosed Order today in this case.

                                                    Sincerely yours,

                                                    s/Karen S. Fultz
                                                    Case Manager
                                                    Direct Dial No. 513-564-7036

   cc: Mr. John L. Medearis

   Enclosure




Case 3:16-cv-00635-TAV-HBG Document 249 Filed 07/09/19 Page 1 of 2 PageID #: 12025
                  Case: 19-5508        Document: 7-2       Filed: 07/09/2019       Page: 1                 (2 of 2)



                                              No. 19-5508
                                                                                           FILED
                              UNITED STATES COURT OF APPEALS                          Jul 09, 2019
                                                                                 DEBORAH S. HUNT, Clerk
                                   FOR THE SIXTH CIRCUIT


   In re: JACOBS ENGINEERING GROUP, INC.,                   )
                                                            )
          Petitioner.                                       )                 ORDER
                                                            )




          Defendant Jacobs Engineering Group, Inc. petitions for a writ of mandamus directing the

   district court to vacate a Phase I jury verdict to protect its Seventh Amendment rights. The

   plaintiffs, as the respondents, are directed to file an answer to the petition for a writ of mandamus

   within fourteen days of the entry of this order. See Fed. R. App. P. 21(b).


                                                 ENTERED PURSUANT TO RULE 45(a)
                                                 RULES OF THE SIXTH CIRCUIT




                                                 Deborah S. Hunt, Clerk




Case 3:16-cv-00635-TAV-HBG Document 249 Filed 07/09/19 Page 2 of 2 PageID #: 12026
